05/-/5"
                                  ELECTRONIC RECORD




COA#       01-14-00200-CR                        OFFENSE:        1 (Poss Controlled Substance)

           Max Edward Webb v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    248th District Court


DATE: 12/16/2014                   Publish: NO   TC CASE #:      1399396




                        IN THE COURT OF CRIMINAL APPEALS


         Max Edward Webb v. The State of
STYLE:   Texas                                        CCA#:
                                                                       OShlS
     AFPELLAMT^                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:

DATE:      0l//lS'/J0Jr                              SIGNED:                            PC:_
JUDGE:              C6isu*4<~*.                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD